Citation Nr: 0025297	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for residuals of a 
concussion to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active duty for training from October 1979 to 
February 1980, and served on active duty from September 1990 
to December 1991.  In addition, he had service in the 
Reserves.  

This appeal arose from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claims 
of entitlement to service connection for hearing loss and 
concussion with headaches.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1995, a transcript of which has been 
associated with the claims folder.  

In April 1996 the Board of Veterans' Appeals (Board) remanded 
the veteran's claims to the RO for additional development and 
adjudicative action.  The appeal was returned to the Board in 
February 1997, and again remanded to the RO for additional 
development and adjudicative action.  

The RO affirmed the determinations previously entered, and 
returned the case to the Board for further appellate review.  

Correspondence submitted by the veteran in July 2000 is 
deemed to raise claims that have not been properly prepared 
or certified for appellate review.  He made reference to left 
knee and back symptoms, and post traumatic stress and 
depression.  These matters are referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that after the January 2000 Supplemental 
Statement of the Case (SSOC) was prepared, the veteran 
submitted a few additional treatment records.  One VA record 
from May 2000 noted that the veteran had followed up with the 
ear nose and throat service, which recommended hearing aids 
in the future.  He was reportedly going to be referred to 
audiology.  

The veteran also submitted application materials from June 
2000 pertaining to vocational rehabilitation in which he 
claimed loss of hearing in both ears with tubes removed in 
March 1999 and headaches as well as functional limitations 
due to balancing problems and dizziness, fainting which he 
attributed to medication.  

A SSOC so identified, will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent SSOC has been issued.  38 C.F.R. § 19.31 
(1999).  

Evidence received by the Agency of Original Jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence submitted after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  

If the SOC or any prior SSOCs were prepared before the 
receipt of the additional evidence, a SSOC will be furnished 
to the appellant and his or her representative as provided in 
§19.31 of this part, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or a prior SSOC or the additional evidence is not 
relevant to the issue or issues on appeal.  38 C.F.R. 
§ 19.37(a) (1999).  

The Board is of the opinion that a remand for issuance of a 
SSOC is necessary because the reports submitted by the 
veteran are relevant and not merely duplicative of the 
evidence of record and considered in the last SSOC of January 
2000.  

The Board must add that records generated by VA are 
considered within the constructive (if not actual notice) of 
VA adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If documents generated by VA agents or employees, 
including physicians, predate the Board's decision, are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  

In June 2000 the RO denied a claim of entitlement to an 
evaluation in excess of 10 percent for status post 
arthroscopy of the right knee.  In July 2000 the veteran 
submitted a notice of disagreement (NOD) with that decision.  
The record does not indicate that a SOC has been provided to 
date.  Failure to provide a SOC when a timely NOD is filed is 
a procedural defect requiring a remand.  Godfrey, Manlincon 
v. West, 12 Vet. App. 238 (1999).  

However, in order to perfect an appeal the veteran is 
required to submit a substantive appeal in the requisite time 
after the SOC is mailed.  38 C.F.R. § 20.302 (1999).  An 
appeal shall be returned to the Board only if perfected 
through filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93 (1997).  

Therefore to correct procedural defects, 38 C.F.R. § 19.9 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should provide a SOC as to the 
issue of entitlement to an evaluation in 
excess of 10 percent for status post 
arthroscopy of the right knee.  The 
veteran should be notified of the 
requisite time to file an appeal if he 
desires appellate review of the issue.  

3.  The RO should again review the 
veteran's claims with regard to the 
issues of entitlement to service 
connection for hearing loss and residuals 
of concussion to include headaches, in 
light of the additional evidence 
associated with the claims file.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


